Citation Nr: 9917048	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-48 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This appeal arises from an August 1994 administrative 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That decision held 
that the injuries sustained by the veteran on June 28, 1993, 
were the result of his own willful misconduct, and that he 
was not entitled to a permanent and total disability rating 
for pension purposes.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim.  In an October 1998 
order, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") vacated the 
Board's decision and remanded the case for readjudication.  
[citation redacted].


REMAND

Initially, the Board notes that a March 1975 appointment of 
the American Legion as the veteran's representative is of 
record.  In a statement received in March 1999, the veteran 
indicated that he was self-represented, and sought no new 
representation.  However, an informal hearing presentation by 
the American Legion dated in April 1999 is included in the 
record.  The veteran should be contacted to clarify whether 
he intends to be represented in his appeal by the American 
Legion.  If he does not, a signed statement withdrawing that 
organization as his representative should be made a part of 
the record.

The veteran has in essence reported that he is permanently 
and totally disabled as the result of injuries sustained on 
June 28, 1993.  The veteran contends that he was not 
intoxicated, and was beaten by officers of the Monroe Police 
Department (MPD) who came upon him sitting outside his motel 
room door.  

Pension may be awarded to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.301 (1998).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3(n) (1998).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability the disability will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1998).

The record contains an unsigned police report of the 
incident.  That report indicated that officers were 
dispatched to the Days Inn motel in Monroe, Louisiana, on 
June 28, 1993, in reference to a disorderly person.  Two 
eyewitnesses stated that the veteran had been knocking on 
doors at the motel and yelling and screaming in the parking 
lot.  Both witnesses reported that the veteran was drunk.  
Police officers also noted that the veteran appeared to be 
intoxicated.  When the officers attempted to arrest the 
veteran, he apparently resisted, at which time he was "taken 
to the floor."  The veteran reported that he could not move.  
At the police department, the veteran stated that he could 
not walk.  He was taken to E.A. Conway Hospital.  The veteran 
stated that someone must have put something in his drink and 
that was why he could not walk.  The veteran yelled whenever 
anyone touched him, until an officer told him he would be 
issued a summons if he continued.  Pursuant to the Court's 
order, the RO should obtain a signed copy of the police 
report.  

The RO issued an administrative decision in August 1994 that 
found that the injuries sustained by the veteran in the June 
1993 incident were due to willful misconduct.  The veteran 
has argued, both in written statements and at his hearing, 
that he had not been drinking on June 28, 1993.  He stated 
that he had been returning to his room from the grocery store 
when he suddenly felt ill.  He began to knock on doors of 
people he knew in order to get help for himself.  Then the 
police came, accused him of being drunk, and began to attack 
him.  

Prosecution of the veteran for disturbing the peace was 
quashed and dismissed with prejudice in March 1996.  Copies 
of all records pertaining to this proceeding should be 
obtained and associated with the claims folder.  
Additionally, the RO should contact the veteran's former 
attorney, Sean Kendall, in Boulder, Colorado, and request 
copies of any records in his possession pertaining to the 
veteran's criminal prosecution.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
inquire as to whether he intends to be 
represented in his appeal by the American 
Legion.  If he does not, a signed 
statement withdrawing that organization 
as his representative should be made a 
part of the record.

2.  The RO should contact the Monroe, 
Louisiana, Police Department, and request 
a signed copy of the police report 
pertaining to the veteran's arrest on 
June 28, 1993, on charges of disturbing 
the peace.  Any other relevant documents 
pertaining to this incident in the 
veteran's police file should also be 
obtained.  The signed copy of the report, 
and any other relevant record obtained, 
should be associated with the claims 
folder.

3.  The RO should contact the Monroe, 
Louisiana, City Court, and request the 
complete file pertaining to the 
prosecution of the veteran for disturbing 
the peace, which resulted in an order 
that the case was quashed and dismissed 
with prejudice on March 12, 1996.  All 
documents obtained should be associated 
with the claims folder.

4.  The RO should contact the veteran's 
former attorney, Sean Kendall, in 
Boulder, Colorado, and request copies of 
any records in his possession pertaining 
to the veteran's criminal prosecution for 
disturbing the peace.


Following completion of these actions, the RO should 
readjudicate the issues and, if the decision remains 
unfavorable, provide the veteran a supplemental statement of 
the case and afford a reasonable opportunity to respond.  
Thereafter, in accordance with current appellate procedures, 
the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



